IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00289-CR

HAROLD ALLEN SHELBY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 66th District Court
                               Hill County, Texas
                             Trial Court No. F317-19


                          MEMORANDUM OPINION

      Harold Allen Shelby was convicted of Aggravated Assault by Threat and

Aggravated Assault, both with a deadly weapon, and sentenced to 50 years in prison

for each count. We affirm the trial court's judgments.

      Shelby's appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that counsel has diligently reviewed the appellate

record and that, in counsel’s opinion, the appeal is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).      Counsel's brief evidences a

professional evaluation of the record for error and compliance with the other duties of
appointed counsel. We conclude that counsel has performed the duties required of

appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313, 319-320 (Tex. Crim. App. 2014);

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or

"without merit" when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486
U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). In our review, we have paid

particular attention to the issues identified in appellant's pro se response to counsel's

brief in support of the motion to withdraw. After a review of the entire record in this

appeal, we have determined the appeal to be wholly frivolous. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's

judgment.

        Counsel's motion to withdraw from representation of Shelby is granted.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Motion granted
Opinion delivered and filed August 17, 2020
Do not publish
[CRPM]
Shelby v. State                                                                        Page 2